COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                                NO. 02-11-00160-CV


CTL/Thompson Texas, LLC                    §    From the 431st District Court

                                           §    of Denton County (2010-60364-
                                                393)
v.                                         §

                                           §    August 1, 2013

Starwood Homeowner’s Association,          §    Opinion by Justice Walker
Inc.


                          JUDGMENT ON REMAND

      This appeal is on remand from the Texas Supreme Court. This court has

again considered the record on appeal in this case and holds that there was error

in the trial court’s judgment. We reverse the trial court’s April 18, 2011 order

denying CTL/Thompson Texas, LLC’s motion to dismiss and remand this case to

the trial court for further proceedings consistent with this opinion.


                                      SECOND DISTRICT COURT OF APPEALS

                                      By _________________________________
                                         Justice Sue Walker